Appeal from a judgment of the Supreme Court (Berke, J.), entered August 19, 1996 in Washington County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to *824review a determination of respondent denying petitioner’s application for parole release.
Petitioner is serving a prison term of 15 years to life following his 1978 conviction of the crimes of murder in the second degree, attempted murder in the second degree and absconding from temporary release. Although petitioner challenges the denial of his application for parole release, such decisions are discretionary and will not be disturbed so long as they satisfy the statutory requirements (see, Executive Law § 259-i; see also, Matter of Walker v New York State Div. of Parole, 203 AD2d 757) and there is no showing of either error or "irrationality bordering on impropriety” (Matter of Russo v New York State Bd. of Parole, 50 NY2d 69, 77). Our review of the record discloses that these requirements were met by respondent’s consideration of petitioner’s application, with a special emphasis placed upon the fact that petitioner had committed a murder while on furlough from a previous term of incarceration. As a final matter, we are unpersuaded that this Court’s decision in Matter of Marturano v Hammock (87 AD2d 732, lv denied 56 NY2d 506) does not reflect the current state of the law.
Mikoll, J. P., Mercure, White, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed, without costs.